EXHIBIT 10.2

 

ADDENDUM TO WHOLESALE SECURITY AGREEMENT

 

This Addendum is by and between General Electric Capital Corporation (“Secured
Party”) and each of the below signed debtors (individually a “Debtor” and
collectively the “Debtors”) and shall modify, be attached to and specifically
incorporated into that certain Wholesale Security Agreement dated September 20,
2005 (as amended, the “Security Agreement”).

 

Effective upon the date hereof, Secured Party and Debtors agree to amend the
Security Agreement as follows:

 

A.                              The period at the end of the first sentence of
paragraph B shall be deleted and the following terms shall be added to the
Security Agreement in its place:

 

“, including, without limitation, for working capital purposes.  An Advance made
hereunder for working capital purposes shall be individually called a “Working
Capital Advance” and collectively called “Working Capital Advances” and all
Advances which are made for other than working capital purposes may herein
sometimes be called “Wholesale Advances”.

 

B.                                The following terms shall be added to the
Security Agreement:

 

“S.          PREPAYMENTS/WORKING CAPITAL LOANS.

 

1.             Prepayments.  Debtors shall have the right to prepay any debt
owing under this Agreement. Debtors may, on any Business Day, make such
prepayments by a minimum of $100,000. Prepayments received by Secured Party in
immediately available funds at or prior to 12:00 p.m. will be applied on the
same Business Day. Prepayments received by Secured Party in immediately
available funds after 12:00 p.m. will be applied on the following Business Day.
Prepayments received in other than immediately available funds shall be credited
when good funds become available for use by Secured Party. The prepayments shall
not be applied to specific items of Inventory and shall not reduce any Wholesale
Advances, as defined herein, but instead shall be applied against the Adjusted
Indebtedness, as defined in subparagraph 6 of this
Paragraph S.

 

2.             Working Capital Advances.  Secured Party, subject to the terms
and conditions of this Agreement, from time to time, will make Working Capital
Advances to Debtors.  Debtors may, upon written request, request Secured Party
to make a Working Capital Advance. The minimum Working Capital Advance shall be
$100,000. Requests received after 12:00 p.m. will be honored on the next
Business Day.

 

The obligation of Secured Party to make Working Capital Advances as provided
herein is subject to the fulfillment on the date such Working Capital Advance is
to be made of each of the following conditions:

 

(i)                                     Debtors shall not be in default under
this Agreement; and

 

(ii)                                  the amount of the Working Capital Advance
shall not cause the Adjusted Indebtedness to exceed:

 

1

--------------------------------------------------------------------------------


 

•                             the total amount of Wholesale Advances relating to
Inventory in which Secured Party maintains a perfected first priority security
interest (the “ Priority Inventory”) (such Wholesale Advances are referred to as
the “ Priority Inventory Wholesale Advances”), and

 

•                             less any reductions that are owed to Secured Party
on the Priority Inventory.

 

3.             Interest.  Interest shall be charged monthly on the aggregate
unpaid amount of all Working Capital Advances that were outstanding during the
prior month and shall be computed and accrued at the lesser of (a) the
Applicable Wholesale Rate for Inventory in effect during the month in which
charged or (b) the Legal Maximum Rate as defined in Paragraph 4 of Rider A (the
“Working Capital Interest Rate”).

 

4.             Payment and Billing.  Debtors agree to pay to Secured Party,
promptly as billed, interest at the Working Capital Interest Rate on the unpaid
balance of all Working Capital Advances outstanding from time to time.  Debtor
acknowledges that because of computer system limitations, Secured Party’s
billing statement will not specifically reflect the interest charged on the
Working Capital Advances.  Secured Party will attach to its standard billing
statement a schedule detailing such charges. The schedule will itemize and total
the interest that is not being charged on the Advances as a result of Debtor’s
prepayments. The total outstanding debt will be adjusted accordingly.
Accordingly, for purposes hereof, for each monthly billing period for which
interest payments are due under this Agreement, Secured Party will credit the
Debtors’ monthly interest charges with an amount determined on a daily basis by
multiplying the average daily prepayments less Working Capital Advances by the
sum of the Libor Rate plus 133 basis points. In no event shall Debtors be
entitled to receive any direct payments of, or carry forward, any such interest
credit adjustments.

 

5.             Sale of New Inventory.  Notwithstanding Paragraphs E and J of
this Agreement, upon the sale of an item of Inventory, the amount of the
Wholesale Advance applicable thereto shall be immediately due and payable and
Debtor shall immediately, without notice or demand, pay such amount in cash to
Secured Party; provided however, if the conditions set forth in subparagraph 1
of this Paragraph T are satisfied, then Debtor may pay Secured Party such amount
with the proceeds of an appropriate Working Capital Advance.

 

6.             Adjusted Indebtedness.  Adjusted Indebtedness as of any date of
determination means the sum of (i) the aggregate outstanding Working Capital
Advances, plus (ii) the aggregate outstanding Priority Inventory Wholesale
Advances, plus (iii) any other amounts relating to the Priority Inventory which
are due and owing under the Security Agreement; provided however, any
prepayments of any indebtedness by Debtor under this Agreement shall, at the
time of the prepayment, be applied against and reduce the sum of the preceding
items (i), (ii) and (iii).

 

7.             Reports.  Debtors shall provide Secured Party with such inventory
and financial information of Debtors as Secured Party shall reasonably require,
including without limitation daily reports of Inventory sales.  Secured Party
shall also have the right to perform audits at each Debtor’s places of business.

 

8.             Miscellaneous. All prepayments and Working Capital Advances will
be made by, and to, Rush Administrative Services, Inc. as agent for Debtors.
Debtors, in the aggregate, may prepay up to 50% of the Internal Credit Limits
established by Secured

 

2

--------------------------------------------------------------------------------


 

Party, but not to exceed $100,000,000 at any one time.  Prepayments and Working
Capital Advances will be limited to a total of six (6) per month for all
Debtors. Secured Party may apply prepayments and Working Capital Advances to
individual Debtor’s accounts in its sole discretion.

 

C.                                     Except as expressly modified herein, all
the terms and conditions in the Security Agreement shall remain in full force
and effect and any capitalized terms not defined herein shall have the same
meaning as set forth in the Security Agreement.

 

Date:      September 20, 2005

 

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

 

 

By:

 

/s/ W.M. “Rusty Rush

 

 

 

Name:

W. M. “Rusty” Rush

 

 

Title:  President

 

Rush Truck Centers of Texas, L.P., a

 

Texas limited partnership

 

 

 

 

 

By:

RUSHTEX, INC., a Delaware corporation

 

 

General Partner

 

 

 

By:

   /s/ W.M. “Rusty Rush

 

 

 

 

Name:

W. M. “Rusty” Rush

 

 

 

 

Title:

President

 

 

 

 

Date:

September 20, 2005

 

 


GENERAL ELECTRIC CAPITAL CORPORATION


 

By:

 

/s/ C. Daniel Clark

 

 

 

 

Name:

C. Daniel Clark

 

 

Title:

President and General Manager

 

3

--------------------------------------------------------------------------------


 


GUARANTOR CONSENT


 

The undersigned Guarantors consent to the Addendum to Security Agreement and
agree that it will not impair Guarantors’ obligations owed to General Electric
Capital Corporation.

 

GUARANTOR: Rush Enterprises, Inc.

 

By:

 

/s/ W.M. “Rusty Rush

 

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

4

--------------------------------------------------------------------------------